DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
Claims 1, 3, 5-12, and 14-20 are pending.
Claim 1 has been amended.
Claims 11, 12 and 14-20 have been withdrawn.
Claims 2, 4 and 13 have been canceled.
No new claims have been added.

Examiner’s Note
Examiner notes that although claim 2 has been canceled and its content has been incorporated into independent claim 1, the text has not been deleted.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 16 of claim 1 “a inorganic” should be “an inorganic”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 5-8 are dependent directly or indirectly to canceled claim 2.  As such they are improper.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  For purposes of furthering prosecution examiner will interpret claims 3, 5 and 7 as directly dependent to claim 1 and claims 6 and 8 indirectly dependent to the same.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishinohara et al (US 20150280172 A1) in view of Kim et al (US 2014/0306194 A1) (Kim ‘194).
Regarding claims 1, 3, and 5, Nishinohara teaches a display device (abstract) with substrates formed from a resin material having a thickness of 100µm or less to provide a sheet shaped flexible display [0056] (therefore with a substrate which must be flexible) with a substrate having upper (first surface) and lower (second surface opposite the first surface) surfaces covered by an upper and lower barrier layer [0012].  Nishinohara teaches the barrier layer is formed using inorganic material which prevents water or water vapor from attaching or entering the substrate [0028].  Nishinohara teaches a barrier layer may be formed from a plurality of cover films including films such as silicon oxide or silicon nitride [0009], [0028] (of which any or any combination may be considered a material layer and any or any combination may be considered a barrier layer) and also including a metal film which may be included as one type of cover film in the barrier layer [0028].  Nishinohara teaches an example of a barrier layer formed from a plurality of cover films including a metal film wherein a Ti metal film (which may be considered a part of the material layer) is placed next to (directly contacting) the 
Nishinohara does not expressly teach an example wherein a first material layer includes a metal and directly contacts the substrate or an example with a display device comprising specifically a buffer layer that includes an inorganic material and a thin film transistor electrically connected to a light–emitting diode and the buffer layer directly on the second barrier layer.   
However, Nishinohara teaches a display unit comprising a transistor and an OLED electrically connected which may be directly on the barrier layer between the substrate and the display unit as exemplified in Fig 3D, and further teaches a barrier layer on the lower side of the substrate may also include a similar plurality of films with a metal film in order to further improve the barrier properties against water or oxygen with respect to the substrate [0083]-[0084]. Additionally, Kim ‘194 teaches an OLED display with a thin film transistor electrically connected to the OLED [0069] and teaches a buffer layer which may be or may be combined as multiple barrier layers of materials such as SiNx and SiO2 therefore directly on barrier layers that are used to help prevent unnecessary or undesirable components such as an impurity or moisture from permeating [0076].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a barrier formed from a 2 barrier layer which may be considered acting as a buffer layer for the display unit which also comprises a transistor and an OLED electrically connected thereby providing an additional layer that will help prevent  unnecessary or undesirable components such as an impurity or moisture from permeating.  
Regarding claim 6, Nishinohara and Kim’194 teaches all of the limitations of claim 5 as set forth above.
Nishinohara and Kim’194 does not explicitly teach the material layer comprising a metal oxide.
However, as indicated above, Nishinohara teaches the cover film may be a plurality of films that comprise silicon oxide or silicon nitride.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple layers of silicon oxide, therefore providing for at least some of those layers to be considered part of the material layer and therefore the material layer comprising a metal oxide.
Regarding claim 7, Nishinohara and Kim’194 teaches all of the limitations of claim 1 as set forth above, and Nishinohara further teaches wherein the (flexible [0056]) substrate has a side surface that connects the upper (first) and lower (second) surfaces and wherein the second barrier layer covers the first surface and the side surface of the substrate.
Regarding claim 8, Nishinohara and Kim’194 teaches all of the limitations of claim 7 as set forth above and as configured in claim 7, the side surface directly contacts what can be considered the first material layer at the edge of the side surface.
Regarding claim 10, Nishinohara and Kim’194 teaches all of the limitations of claim 1 as set forth above and Nishinohara further teaches the thickness of the substrate as 3µm or more and 30µm or less and the thickness of the barrier layer including the material layer is 100nm (0.1µ) or more and 500nm (0.5µm) or less resulting in the thickness of the material layer being less than the thickness of the substrate.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0138640 A1) in view of Nishinohara et al (US 20150280172 A1) further in view of Kim et al. (US 2014/0306194 A1) (Kim ‘194).
Regarding claims 1, 3, 5 and 9-10, Kim teaches a flexible display device with a flexible substrate having an upper (first) surface and a lower (second) surface (Fig 1) and with a moisture permeation preventing layer and a barrier layer formed on the flexible substrate and an OLED display unit which may comprise a thin film transistor electrically connected to the OLED [0013] formed on the barrier layer (a display unit 
Kim does not explicitly disclose wherein the display unit comprises a buffer layer directly on the second barrier layer or a first barrier layer over the second surface of the flexible substrate; a first material layer between the first barrier layer and the flexible substrate, and a second barrier layer between the flexible substrate and the display wherein the first material layer has the same surface area as the substrate and the first barrier layer in plane view and directly contacts the first barrier layer and the flexible substrate, wherein the first barrier layer includes at least one of silicon oxide and silicon nitride, and wherein the first material layer includes a metal or metal oxide comprising at least one of aluminum, platinum, palladium, silver, magnesium, gold, nickel, iridium, chrome, lithium, calcium, molybdenum, titanium, tungsten, or copper.
However, Kim teaches a relatively thick 15-17µm moisture prevention layer that has a thickness that must be balanced carefully to prevent it from becoming too thin to block moisture and too thick to allow for bending thereby resulting in stress cracks [0037].  Additionally, Kim’194 teaches a buffer layer between the display unit and the substrate which may be or may be combined as multiple barrier layers of materials such as SiNx and SiO2 (the same material as the barrier layers of Kim) therefore directly on barrier layers that are used to help prevent unnecessary or undesirable components such as an impurity or moisture from permeating [0076].  Nishinohara teaches a display device (abstract) to provide a sheet shaped flexible display [0056] with a substrate having upper (first surface) and lower (second surface) surfaces covered by an upper and lower barrier layer [0012].  Nishinohara teaches the barrier layer is formed using 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a buffer layer as taught by Kim ‘194 of SiNx and SiO2 between the substrate and the display unit of Kim and to 
As such, the metal film and any number of silicon oxide or silicon nitride films may be considered a material layer (first and second material layers) and an outer group of silicon oxide or silicon nitride films furthest from the substrate (excluding the outermost SiNx and SiO2 layer which may be considered a buffer layer) may be considered a barrier layer (first and second barrier layers). As such the first material layer as configured in Kim in view of Nishinohara would have the same area as the first barrier layer and the substrate in plane view.  
Regarding claim 6, Kim in view of Nishinohara and Kim ‘194 teaches all of the limitations of claim 5 as set forth above.
Kim in view of Nishinohara and Kim ‘194 does not explicitly teach the material layer comprising a metal oxide.
However, as indicated above, Kim teaches the use of silicon oxide or silicon nitride or a combination of both and Nishinohara teaches the cover film may be a plurality of films that comprise silicon oxide or silicon nitride.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple layers of silicon oxide, therefore providing for at least some of those layers to be considered part of the material layer and therefore the material layer comprising a metal oxide.
Regarding claim 7, Kim in view of Nishinohara and Kim ‘194 teaches all of the limitations of claim 1 as set forth above and Kim teaches the flexible substrate (110) has a side surface that connects the upper (first) and lower (second) surfaces (Fig 1).
Kim does not teach wherein the second barrier layer covers the first surface and the side surface of the flexible substrate.
However, Nishinohara teaches a (flexible) [0056] substrate has a side surface that connects the upper (first) and lower (second) surfaces and wherein the upper (second) barrier layer covers the upper (first) surface and the side surface of the substrate in order to prevent the infiltration of water or oxygen from the side surface [0011], [0012] and [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an upper (second) barrier layer wherein the upper (second) barrier layer covers the upper (first) surface and the side surface of the substrate in order to prevent the infiltration of water or oxygen from the side surface of Kim.
Regarding claim 8, Kim in view of Nishinohara and Kim ‘194 teaches all of the limitations of claim 7 as set forth above and as configured in claim 7, the side surface directly contacts what can be considered the first material layer at the edge of the side surface.

Response to Arguments
Applicant’s arguments, filed 12/7/2020, with respect to the rejections of claim 1 and the dependent claims under 35 U.S.C. 103 with regard to the amendment of claim 1 are persuasive with regard to Nishinohara and Kim alone.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim ‘194 as set forth above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784